
	

113 HR 2212 IH: Race Horse Cost Recovery Act of 2013
U.S. House of Representatives
2013-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2212
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2013
			Mr. Barr introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  3-year recovery period for all race horses.
	
	
		1.Short titleThis Act may be cited as the
			 Race Horse Cost Recovery Act of 2013.
		2.Three-year
			 depreciation for race horses
			(a)In
			 generalClause (i) of section
			 168(e)(3)(A) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(i)any race
				horse,
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2013.
			
